Citation Nr: 1203679	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  11-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a chronic low back disorder.  

3.  Entitlement to service connection for a chronic right shoulder disorder.  

4.  Entitlement to service connection for a chronic left shoulder disorder.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee arthrotomy residuals with osteochondritis desiccans and chondromalacia for the period prior to November 18, 2009.  

6.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee arthroscopic debridement residuals, partial meniscectomy residuals, and degenerative arthritis for the period on and after January 1, 2010.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from December 1972 to December 1976.  He had additional duty with the Utah Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder; denied service connection for a low back disorder and a bilateral shoulder disorder; and denied an increased disability evaluation for his left knee arthrotomy residuals with osteochondritis desiccans and chondromalacia.  In September 2010, the RO granted a temporary total disability rating for the Veteran's left knee disorder under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a November 18, 2009, surgical procedure for the period from November 18, 2009, to January 1, 2010; recharacterized his left knee disability as left knee arthroscopic debridement residuals, partial meniscectomy residuals, and degenerative arthritis; and assigned a 10 percent evaluation for that disability for the period on and after January 1, 2010.  In February 2011, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder and denied the claim on the merits.  In June 2011, the Veteran was afforded a videoconference before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issue of service connection for bilateral shoulder disorder as entitlement to service connection for a chronic right shoulder disorder and a chronic left shoulder disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a chronic low back disorder, a chronic right shoulder disorder, and a chronic left shoulder disorder; increased evaluations for the Veteran's post-operative left knee disorder, and a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

The transcript of the June 2011 videoconference hearing before the undersigned Veterans Law Judge may be reasonable construed as an informal application to reopen the Veteran's claim of entitlement to service connection for hearing loss disability.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In May 2007, the RO denied service connection for a right knee disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2007.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The documentation submitted since the May 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Service connection is currently in effect for left knee arthroscopic debridement residuals, partial meniscectomy residuals, and degenerative arthritis and right foot gunshot wound residuals including second metatarsal fracture residuals.  

4.  The Veteran's chronic right knee osteoarthritis, arthroscopic debridement residuals, and partial medial meniscectomy residuals have been objectively shown to be etiologically related to his service-connected left knee arthroscopic debridement residuals, partial meniscectomy residuals, and degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for a right knee disorder is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  
2.  Chronic right knee osteoarthritis, arthroscopic debridement residuals, and partial medial meniscectomy residuals were incurred proximately due to or as the result of the Veteran's service-connected left knee arthroscopic debridement residuals, partial meniscectomy residuals, and degenerative arthritis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  



A.  Prior RO Decision

In May 2007, the RO denied service connection for a right knee disorder as the Veteran's right knee disorder was not shown to be secondary to his service-connected left knee disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2007.  He did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not reflect that he was diagnosed with or treated for a chronic right knee disorder.  The Board notes that a July 1975 operation report indicates that the Veteran was diagnosed with "right" knee osteochondritis dissecans and underwent "right" knee joint surgical exploration.  However, as the remainder of service treatment records clearly establishes that the Veteran underwent a July 1975 left knee surgical procedure, it is evident that the reference to the right knee was a typographical error.  The report of a March 1977 VA examination for compensation purposes states that the Veteran reported having injured his knees during active service when he fell into a foxhole.  The Veteran was diagnosed with bilateral subpatellar chondromalacia.  In a February 2007 written statement, the Veteran advanced that he had injured his right knee by favoring his service-connected left knee.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the May 2007 rating decision consists of VA examination records; private clinical documentation; the transcript of the June 2011 videoconference hearing before the undersigned Veterans Law Judge; and written statements from the Veteran and his spouse.  A June 2011 written statement from M. Root, M.D., notes that the Veteran placed more weight on his right lower extremity due to his left knee disability.  The doctor concluded that "the right knee has become injured because of this, and is directly related from the injury to the left knee while in the military."  

Dr. Root's June 2011 opinion establishes an etiological relationship between the Veteran's chronic right knee disability and his service-connected post-operative left knee disorder.  Therefore, the Board finds that it constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.  


III.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left knee arthroscopic debridement residuals, partial meniscectomy residuals, and degenerative arthritis and right foot gunshot wound residuals including second metatarsal fracture residuals.  

As discussed above, the Veteran's service treatment records do not relate that the Veteran was diagnosed with a chronic right knee disorder.  

At the March 1977 VA examination for compensation purposes, the Veteran reported that he had fallen into a foxhole at Fort Lewis and injured his knees.  The Veteran was diagnosed with bilateral subpatellar chondromalacia.   

In his February 2007 written statement, the Veteran conveyed that he had experienced chronic right knee symptoms over the preceding 23 years.  He believed that he had sustained right knee damage due to his favoring his left knee.  

An October 2009 treatment record from D. Heiner, M.D., states that an impression of a probable right knee meniscal tear was advanced.  A November 2009 operative report from Castleview Hospital reports that the Veteran was diagnosed with right knee arthritis and a right meniscal tear.  He subsequently underwent right knee arthroscopic debridement and a partial medial meniscectomy.  

In a July 2010 written statement, Dr. Heiner opined that:

I feel that a number of his injuries are related to a [motor vehicle accident] that he experienced in 1975 while in the military.  He was in the back of a large military dump truck.  He was in the back of the truck with a lot of rifle racks, and the driver ran off the road and all the racks came down and crushed him against the bed of the truck, which started his back, shoulder, and his knee problems which have progressively worsened over the years.  

At a February 2011 VA examination for compensation purposes, the Veteran was diagnosed with tricompartmental osteoarthritis of the knees.  The VA physician's assistant commented that:

In regards to the Veteran's right knee tricompartmental osteoarthritis, it is the examiner's opinion that his right knee tricompartmental osteoarthritis is not caused by or related to his service-connected left knee osteochondritis dissecans.  Medical Rationale:  There is no evidence in the medical literature that osteochondritis dissecans of one joint leads to tricompartmental arthritis in a contralateral joint.  

At the June 2011 videoconference hearing, the Veteran testified that he believed that he had damaged his right knee due his favoring of his service-connected left knee.  He acknowledged that there was no documentation of an inservice motor vehicle accident and associated knee injuries.  

In his June 2011 written statement, Dr. Root opined that 

However, the right knee has increasingly become more involved due to more of the weight and demands being placed on the right leg because of the disability resulting with the left lower extremity, because of the knee problem resultant from the injury while in the military.  I feel the right knee has become injured because of this, and is directly related from the injury to the left knee while in the military.  

The Veteran asserts that he sustained a chronic right knee disorder secondary to excessive right lower extremity weight-bearing and stress caused by his service-connected post-operative left knee disorder.  The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The service treatment documentation of record makes no reference to a right knee disorder or injury.  The June 2011 opinion from Dr. Root, the Veteran's treating physician, supports the Veteran's assertion.  The doctor specifically concluded that the Veteran's service-connected left knee disability resulted in excessive right lower extremity weight-bearing and thereby precipitated his chronic right knee disorder.  While noting that the February 2011 VA examination report conveys that the Veteran's "right knee tricompartmental osteoarthritis is not caused by or related to his service-connected left knee osteochondritis dissecans," the Board observes that the opinion fails to address the impact of excessive right lower extremity weight-bearing upon the onset of the Veteran's chronic right knee disability.  In the absence of such discussion, the Board finds the VA opinion to be of little probative value.  

The probative medical evidence of record establishes that the Veteran sustained a chronic right knee disorder secondary to his service-connected post-operative left knee disorder.  Given this fact, the Board concludes that service connection is now warranted for chronic right knee osteoarthritis, arthroscopic debridement residuals, and partial medial meniscectomy residuals.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a right knee disorder is granted.  

Service connection for chronic right knee osteoarthritis, arthroscopic debridement residuals, and partial medial meniscectomy residuals is granted.  



REMAND

The Veteran asserts that service connection is warranted for chronic low back, right shoulder, and left shoulder disorders as the claimed disabilities were incurred as the result of an inservice motor vehicle accident and/or the physical exertion required in the performance of his military duties.  He contends further that his service-connected post-operative left knee disorder warrants assignment of an evaluation in excess of 10 percent.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A September 1982 Declaration of Benefits Received and Waivers (DA Form 3053) notes the Veteran was a member of the Utah Army Reserve National Guard.  In a November 2009 written statement, the Veteran clarified that he had "4 yrs active and 5 yrs in the National Guard."  The Board observed that the Veteran's complete periods of active service and/or active duty for training with the Utah Army Reserve National Guard have not been verified and associated service treatment records, if any, have not been requested for incorporation into the record.  

At the hearing on appeal, the Veteran testified that he received ongoing medical treatment from Dr. Root.  He denied receiving any VA treatment.  Clinical documentation of the cited private treatment is not of record.  
VA should obtain all relevant military and private documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for compensation purposes which addresses his shoulders.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In November 2009, the Veteran submitted a claim of entitlement to a TDIU.  The Veteran's entitlement to a TDIU has not been adjudicated.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Utah Army Reserve National Guard and forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic low back, right shoulder, and left shoulder disorders and treatment of his service-connected post-operative left knee disorder after October 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact M. Root, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All records/responses received should be associated with the claims file.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic right shoulder and left shoulder disorders  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely than not (i.e., probability of 50 percent or more) that any identified shoulder disorder had its onset during active service; is etiologically related to the Veteran's claimed inservice shoulder injury; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


